TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00477-CR


Arthur Johnson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3040759, HONORABLE FRED A. MOORE, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

The motion to withdraw filed by appellant's appointed counsel on appeal, Mr. Gary
Taylor, is granted. (1)  The appeal is abated for the district court to immediately appoint substitute
counsel.  A copy of the order appointing substitute counsel shall be forwarded to this Court no later
than August 31, 2005.


				__________________________________________
				Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Filed:   August 26, 2005
Do Not Publish
1.        Counsel has been employed as a federal public defender in Nevada and is closing his practice.